Citation Nr: 1752267	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  16-09 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for allergic rhinitis, to include as secondary to a service-connected deviated septum.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Amy B. Kretkowski, Attorney




ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 


INTRODUCTION

The Veteran had active military service from February 1962 to November 1964. 

This case comes before the Board of Veterans' Appeals on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota and August 2014 rating decisions by the VA RO in Chicago, Illinois. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  

The issue of entitlement to a TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A cervical spine disability is not etiologically related to the Veteran's active service, and cervical spine arthritis was not shown to be present to a compensable degree within one year of the Veteran's separation from active service.

2.  A lumbar spine disability is not etiologically related to the Veteran's active service, and lumbar spine arthritis was not shown to be present to a compensable degree within one year of the Veteran's separation from active service. 

3.  Allergic rhinitis is not shown to be causally or etiologically related to any disease, injury, or incident in service, and is not shown to have been caused or aggravated by a service-connected disability. 


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or aggravated by active service, and the incurrence or aggravation of cervical spine arthritis during active service may not be presumed.  38 U.S.C. §§ 1101, 1110, 1112, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017). 

2.  A lumbar spine disability was not incurred in or aggravated by active service, and the incurrence or aggravation of lumbar spine arthritis during active service may not be presumed.  38 U.S.C. §§ 1101, 1110, 1112, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  Allergic rhinitis was not incurred in or aggravated by active service, and was is not proximately due to or aggravated by a service-connected disability.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Neck and Back Disabilities 

The Veteran asserts that he has degenerative joint disease (DJD) of his cervical and lumbar spine as a result of his active service.  Specifically, the Veteran reported that in May 1963 while in service, he was assaulted by a group of unidentified assailants.  In the alternative, the Veteran has asserted that his back and neck disabilities were due to parachute jumps he completed during active service.  

The Veteran's service treatment records (STRs) are largely silent for any complaints of, or treatment for neck and/or back disabilities.  The Veteran explicitly denied bone or joint deformity, and twice marked that his spine was normal on his separation examination in September 1964.  The Veteran's STRs indicated that an assault did occur on May 19, 1963.  While treatment for the assault is well-documented, there is no indication from the record that the Veteran sustained any injuries to his neck or back, or that he complained of such.  The treatment provider indicated that the Veteran was not unconscious, there was no loss of sphincter control, and that there appeared to be only soft tissue swelling.  

Post-service evidence of record falls silent for complaints of back and/or neck disabilities until 1994, when the Veteran applied for nonservice-connected pension for his back and neck disabilities.  At that time, the Veteran reported that his back and neck disabilities were due to a motor vehicle accident (MVA) after his separation from service.  The Veteran was afforded a VA examination in April 1994.  He reported to the examiner that a MVA which occurred in March 1990 where he was rear-ended at a high rate of speed and related his back and neck disabilities to that MVA.  The Veteran went on to deny having had any previous back or neck problems.  Some degenerative changes of the lumbar spine and cervical spine were noted at that time.  

In November 2000, the Veteran was afforded another VA examination.  The Veteran reported having completed approximately 33 parachute jumps in service while serving in the airborne unit.  The Veteran reported noticing slowly increasing back pain after separation from service.  He then went on to state that in 1990 he had a MVA and was told at that time that he had two herniated discs, one in his back and one in his neck.  The Veteran then stated that he had a second MVA in 1994.  He stated that X-rays were conducted at that time, which revealed degenerative abnormalities in his back.  He went on to report that now, he was precluded from lifting anything due to the increased pain.  The examiner noted that the Veteran seemed to feel that the primary etiology of his neck and back pain was the car accidents.  The examiner then stated, however, that earlier trauma setting up the back disability could not be ruled out since it could possibly have stressed the spine. 

In August 2000, VA treatment records seemed to indicate that another MVA had occurred wherein the treatment provider stated the Veteran was complaining of a strain in the cervical area from an MVA more than one month prior.  In October 2001, the Veteran was prescribed Vicodin for neck pain.  

In September 2001, the Veteran completed an application for disability benefits with the Social Security Administration (SSA).  The Veteran's accompanying medical records were associated with the record.  On his application, the Veteran listed his back disability as one which precluded him from obtaining employment, and when asked when the pain began, the Veteran responded that it began in the 1980s after a car accident in March 1989.  When asked when his pain first began to affect his activities, the Veteran responded after a major car accident 12 years prior. 

VA treatment notes from November 2002 indicate that the Veteran was seen for back pain which he cited as occurring for "many" years.  The Veteran attributed his symptoms to a MVA in 1989 once again, and stated he was rear-ended by a car traveling 65 MPH.  The Veteran stated that his back disability had chronically worsened as a result.  A private treatment note from December 2002 once again showed the Veteran complaining of back pain since a MVA in 1989.  After that, the record is intermittently riddled with back and neck complaints.  In April 2005, the Veteran underwent an enhanced CT of his neck.  Uncovertebral hypertrophy was noted at several levels in the Veteran's cervical spine with the final impression being degenerative changes in the cervical spine. 

In November 2010, the Veteran submitted letters from his private treatment providers.  One treatment provider indicated that he had been treating the Veteran from April 1993 to that present date for multiple disabilities, including a curvature of the spine and degenerative disease in the neck and back.  He then opined that he believed those disabilities were all directly related to service originating from the altercation in 1963.  No rationale was provided.  A second similar letter was received from a separate private treatment provider, which stated that he had treated the Veteran for multiple disabilities including chronic neck and back pain and opined that it was very probable that those long term disabilities were caused or aggravated by his service-connected disability, namely a concussion after being knocked unconscious.    

In January 2016, the Veteran was afforded another VA examination.  At that time, the Veteran reported that he felt a cross country skiing fall sustained in service was the cause of his neck and back pain.  The Veteran stated that he went to chiropractors for years for low back and neck pain, but did not have the most recent records.  He once again stated that his pain began after a MVA in 1989.  Degenerative changes were confirmed by the examiner.  The examiner opined that the Veteran's low back disability was less likely than not due to or a result of active service.  With regard to the parachute jumps, the examiner stated that not only were there no complaints or treatment of back injuries in the Veteran's STRs, but that there was no clinical reason to believe that an injury would remain asymptomatic until after the Veteran's MVA decades after service, as the MVA incident was the start of all back treatment in the medical record.  With regard to the Veteran's attack in service, the examiner once again opined that it was less likely than not the cause of the Veteran's back pain.  The examiner stated that the incident was recorded and there were no complaints of the back, nor were medical records in later years chronically consistent with a back complaint secondary to that incident.  The examiner opined that the nonservice-connected MVA was at least as likely as not the cause of the Veteran's back disability, as cited several times by the Veteran.  The examiner went on to state that there was no reason to believe that there was a sub-clinical injury before, predisposing him to injury in the MVA, and that degenerative findings were a part of normal aging and found in large fractions of patients who were completely asymptomatic.  The examiner closed by stating that mechanical pain can begin after incidents such as the MVA, after which the Veteran became symptomatic as evidenced by the medical record associated with the file.

With regards to the cervical spine disability, the Veteran was also examined in January 2016.  The Veteran stated that he sought chiropractic treatment for many years, but was currently not receiving any chiropractic care.  He reported taking oxycodone and hydrocodone for his neck.  He reported constant pain with overlays of stabbing pain extending to his shoulders.  He later reported the two car accidents and reported that was when his neck pain began, but stated that the service predisposed him to injury in some way.  The examiner opined that the Veteran's cervical spine disability was less likely than not due to active service.  With regard to the parachute jumps, the examiner once again opined that there was no credible reason to believe that there was an unknown asymptomatic, subclinical injury which only manifested after the Veteran's MVA.  The examiner also opined that the cervical injury was less likely than not due to the attack the Veteran sustained in service, citing no treatment for the neck while he did in fact receive treatment for the attack as a whole.  The examiner stated that the Veteran's neck pain began with his MVA.  The examiner also opined that the Veteran had degenerative disease of the cervical spine which was wholly consistent with his age and was extremely common in even completely asymptomatic people, which was a normal part of aging.  

In considering the evidence of record under the laws and regulations set forth above, the Board finds that the Veteran is not entitled to service connection for lumbar and cervical spine disabilities.  

Although the Veteran is certainly capable of providing competent statements regarding an attack in service, and residual back and neck pain, the Board does not find those statements to be credible.  Barr v. Nicholson, 21 Vet. App. (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622   (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The Veteran's credibility affects the weight to be given to his testimony and lay statements, and it is the Board's responsibility to determine the appropriate weight.  Washington, 19 Vet. App. at 368.

Credibility can be generally evaluated by considering interest, bias, or inconsistent statements, the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza, 7 Vet. App. at 510-511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).   Personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).

As set forth above, the Veteran's STRs are negative for any complaints of, treatment for, or diagnosis of a neck or back disability.  The Board notes that given the fact that the Veteran sought treatment for the attack in service, a neck or back disability would have likely been noted if it had occurred, especially when taken in conjunction with the fact that the Veteran was noted to be fully conscious after the attack.  Furthermore, the Board notes that the Veteran's STRs are lengthy, indicating the Veteran was treated for multiple other complaints throughout his time in service, suggesting that had such an injury occurred, it would likely have been noted.  The Board extends that thought to any indication of back or neck pain in service as related to the ski accident or the parachute jumps.  Buczyknsi v. Shinseki¸ 24 Vet. App. 221, 224 (2001).  In fact, the Veteran's separation examination indicated that the Veteran specifically denied any neck, back, bone, or joint disabilities or pain.  As such, there was actually affirmative evidence showing the Veteran did not have symptoms or residuals of the attack or parachute jumps, or any other accident, at the time of his separation.  

Furthermore, by the Veteran's own admission in several medical examinations and treatments, he related his back and neck pain to his numerous car accidents.  The Veteran's medical record, while detailed, failed to show any complaints of neck or back pain until after the Veteran had a MVA.  Statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  White v. Illinois, 502 U.S. 346, 355-56 (1991); Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Further, the Veteran has cited the MVA as the cause of his neck and back pain on an application for SSA benefits, as well as an application for nonservice-connected benefits with the VA.  Thus, the contemporaneous records contradict the Veteran's current contentions, made in the context of a claim for monetary benefits.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  Lastly, the Board notes that the record on appeal contains other indications that the appellant is an unreliable historian.  See Gardin v. Shinseki, 613 F.3d 1374, 1379 (Fed. Cir. 2010); Caluza, 7 Vet. App. at 510-511. 

In reaching that determination, the Board notes the presence of multiple letters from the Veteran's private doctors opining that the Veteran's neck and back disabilities were related to his active service.  The physicians attributed those injuries to different incidents in service.  However, the Board finds those opinions to be inadequate.  Neither of the examiners provided any rationale to support their conclusions.  Furthermore, it was clear from their assertions that while they had reviewed the Veteran's medical history, they had not thoroughly reviewed the Veteran's STRs.  That was evidenced by one of the physicians claiming a fracture occurred in service, where the STRs clearly illustrated that no fracture had taken place.  Further, the Board acknowledges the statement of the November 2000 VA examination; however, the Board notes that the examiner did not provide a positive opinion, rather he indicated that the stress in service may not be discounted, indicating that he was unable to provide an opinion without mere speculation.

The Board finds that the January 2016 examination reports are the most probative opinions of record.  The VA examiner competently opined that the Veteran's neck and back disabilities are not related to active service, after examining the Veteran and thoroughly reviewing the Veteran's entire medical record.  The examiner also took into account all private and VA opinions of record in reaching a determination.  As such, the Board finds these to be the most probative evidence of record.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Finally, the Board notes that the Veteran asserted that he began to experience back pain shortly after separating from service, but he has provided no medical records which support that assertion.  Further, those statements are in direct contrast to statements he provided to medical professionals purely for treatment purposes, indicating that he had not experienced neck or back pain until his post-service MVA.  Because the Veteran's statements are not supported by the record, the Board finds that his assertion that his neck and back disabilities started in service or within one year of separation is not credible.  

Accordingly, the Board finds that the preponderance of the evidence is against the claims and entitlement to service connection for lumbar and cervical spine disabilities is not warranted.  38 U.S.C. §§ 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service Connection for Allergic Rhinitis

The Veteran asserts that he has allergic rhinitis as a result of his active service.  Specifically, the Veteran asserts that he sustained an injury to his face after an assault in service, which lead to a nasal fracture and surgery, and consequently caused his allergic rhinitis.  Later, the Veteran asserts that he crashed into a rock while cross country skiing in service, which also caused his sinus disability.

The Veteran's STRs confirm the assault, which took place on May 19, 1963.  The treatment notes indicate that the Veteran was not unconscious, that he sustained a swollen lesion under his right eye, a swollen right temporal area, and while the rest of the note is illegible, seemed to indicate a possible nasal fracture.  One day later, the Veteran's STRs indicated that an X-ray was conducted returning results that were negative for any fractures in the Veteran's face.  The treatment provider indicated that examination of the skull and facial bones failed to reveal any fracture, but that there was soft tissue swelling over the cheek bones, while the nasal bone was intact.  At his September 1964 separation examination, the Veteran denied any sinus issues and they were marked as normal by the examiner.  As for the remainder of the Veteran's STRs, he was treated for pneumonia and an upper respiratory infection in July 1962 and May 1962, respectively.  Further, he was treated for superficial cuts on the right side of his face and right upper lip when some ski goggles broke on his face; the examiner noted that there was no suturing required. 

Post-service treatment records fell largely silent for sinus or nasal issues until approximately June 1998.  At that time, the Veteran complained of chronic sinus problems for the past few months, and that he was admitted to the emergency room for treatment.  He later reported that his problems with his sinuses had arisen ever since he stopped smoking roughly two months prior.  In August 1998, the Veteran's private treatment records indicated he was being seen for evaluation prior to a sinus surgery.  The Veteran complained that he was recently exposed to a smoky environment and that he started having vomiting spells.  He further indicated a concern for his working conditions which could often be smoky.  The treatment provider diagnosed chronic obstructive pulmonary disease (COPD) and chronic sinusitis at that time.  In September 1998, the Veteran was once again seen for a follow up, and stated that he generally felt better after he stopped smoking for five months.  In July 1999, the Veteran was seen again, at that time he complained that he had trouble with his sinuses ever since he was a teenager, and that his sinus drainage had upset his stomach leading to periodic emesis.  

In May 2000, the Veteran underwent film studies of his paranasal sinuses.  The treatment provider noted the impression of the films as moderate mucosal thickening in both maxillary sinuses, and slight mucosal thickening in some of the ethmoid air cells bilaterally.  Also in May 2000, the Veteran was treated for runny nose, citing farmers spraying chemicals around him.  In November 2000, at a VA spine examination, the examiner briefly stated that the Veteran's sinus disability was worsening.  In May 2001, the Veteran complained of his sinuses acting up due to excess pollen.  In January 2003, after sustaining a heart attack, the Veteran once again reported chronic sinus drainage to the point that he passed out for a short time.  At that time, the Veteran reported that he quit smoking three months prior.  In March 2005, the Veteran was given an examination for headaches, wherein the examiner noted opacity of the sphenoid sinuses, and noted evidence of the Veteran's prior sinus surgery.  Mucoperiosteal thickening of the frontal ethmoid and both maxillary sinuses was once again noted. 

In November 2010, the Veteran obtained letters from two of his private doctors who indicated that they had been treating the Veteran for approximately 15 years each.  The treatment providers both opined that the Veteran's rhinitis was a result of his active service specifically citing a concussion and nasal fracture in service.  

In August 2011, the Veteran underwent a VA examination for his chronic headaches.  The examiner stated that there was no way to distinguish his headaches from recurrent flare-ups of chronic sinusitis on a clinical basis, because that would not be an issue in clinical practice.  The examiner then opined that chronic sinusitis is less likely than not related to the Veteran's deformities after reviewing a CT scan from January 2011, as there was no evidence of treatment of trauma that would cause chronic sinusitis, because even extensive facial trauma rarely caused chronic sinusitis.  The examiner finally opined that even if there was a fracture of the medial orbital wall, since the bone was thin and distorted, that area was also commonly thinned by chronic infection and that at any rate, no surgery would have been required and that it would not cause sinusitis.  

The Board acknowledges that the Veteran submitted many articles discussing a relationship between septal deviation and incidences of sinusitis.  

In January 2016, the Veteran underwent a VA examination for his allergic rhinitis.  At that time, the Veteran stated that the cause of his rhinitis was a ski accident in service.  He stated that he split his lip open and had a laceration on his nose, for which he refused stitches.  He stated that he was taken back to base without evidence of a residual with no mention of a deviated septum or symptoms related to obstruction.  The Veteran stated his current symptoms included coughing a lot and choking on secretions.  The examiner opined that it was less likely than not that the Veteran's sinus disability was caused by or incurred in active service.  The examiner opined that there was no evidence of sinusitis in the Veteran's STRs, while the cough and sore throat noted in service were consistent with an upper respiratory infection.  The examiner also stated that pneumonia was an entirely separate, unrelated diagnosis.  With regards to the letters from the Veteran's private doctors, the examiner opined that they only examined the Veteran decades after the event, after he had sustained surgery, and clearly had not viewed the Veteran's STRs, as one of the doctors referenced a nasal fracture that did not occur in service, as was evidenced by the STRs.  The examiner next addressed the articles submitted by the Veteran, stating that a relationship between septal deviation and sinusitis was very different than septal deviation causing sinusitis, and that septal deviation may result from other anatomical issues which created an increased incidence of sinusitis, but that they were not directly related.  Further, the examiner stated that the Veteran's septal deviation was every minimal, noted as 1-2 mm.  The examiner finally opined that the Veteran's heavy tobacco use was more likely than not the cause of the Veteran's allergic rhinitis, which later caused sinus symptoms.  The examiner also stated that heavy tobacco use as seen in the Veteran's records could alone be directly causal along with the Veteran's severe COPD.  Lastly, the examiner stated that the Veteran's assertions that his deviated septum was a residual of a broken nose in service were erroneous as there was no evidence of a fracture, and there was only minimal deviation.  

With regard to aggravation, the examiner opined that the Veteran's rhinitis was less likely than not permanently aggravated by his service-connected septal deviation or by his facial fracture since there was no evidence of trauma to the nose and no mention of septal deviation in records.  The examiner finally stated that the Veteran's sinus findings on film were bilateral, and his alleged potential fracture was only on the right, and made an etiology unlikely.  In February 2016, an addendum opinion was obtained.  The examiner once again stated that it was less likely than not that the Veteran's rhinitis was due to his service-connected deviated septum as the deviated nasal septum was a complication of rhinitis not a cause.  Further, the deviated septum may cause blockage of one or both nostrils, nasal congestion, facial pain, headaches, and more.  Mostly, people with mildly deviated septum had symptoms only when they also had a cold. 

In considering the evidence of record under the laws and regulations set forth above, the Board finds that the Veteran is not entitled to service connection for allergic rhinitis. 

While the Veteran is competent to report symptoms of allergic rhinitis, he is not competent to link his current allergic rhinitis to active service.  An opinion of that nature requires medical expertise and is outside the realm of common knowledge of the layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an etiology opinion in this case.  Further, the credibility of the Veteran is also at issue.  Barr v. Nicholson, 21 Vet. App. (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622   (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The Veteran's credibility affects the weight to be given to his testimony and lay statements, and it is the Board's responsibility to determine the appropriate weight.  Washington, 19 Vet. App. at 368.

Credibility can be generally evaluated by considering interest, bias, or inconsistent statements, the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza, 7 Vet. App. at 510-511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).   Personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).

Initially, the record shows that the Veteran has reported many different causes for his rhinitis with several inconsistent etiologies.  The Veteran claimed he was knocked unconscious and sustained a nasal fracture after the attack during service.  The Board once again notes that given the detailed report of the injuries endured by the Veteran following the assault, had such an injury occurred, it would likely have been noted in treatment records.  Further, not only was the fracture not memorialized, but the medical evidence of record showed that the day following the attack, an X-ray disproved the Veteran's assertions of a nasal fracture.  Additionally, at different instances the Veteran has stated that he underwent sinus surgery as a result of the assault, but the evidence shows that the Veteran's surgery took place in approximately 1998, more than 30 years after his separation from service.  

Once again, the Board acknowledges the supporting private medical opinions of record; however, there was no supporting rationale provided by any of the Veteran's treatment providers.  Moreso, the Board notes that the private opinions tend to group all of the Veteran's many ailments under one umbrella and simply attach an etiology opinion with no supporting evidence.  Further worth noting is the fact that the Veteran's private treatment providers began treating him approximately 30 years after his separation from service, and clearly did not have access to his STRs given the assertion that he sustained a nasal fracture when the medical evidence stated otherwise.  The Board also acknowledges the articles indicating a relationship between septal deviation and increased incidence of sinusitis, but the Board notes that those articles have been adequately refuted by the January 2016 VA opinion, as well as the February 2016 addendum opinion.

The Board once again finds that the January 2016 examination reports are the most probative evidence of record.  The VA examiner competently opined that the Veteran's allergic rhinitis is not related to his active service, or his service-connected deviated septum after examining the Veteran and thoroughly reviewing the Veteran's entire medical record as noted in the opinion.  The examiner also took into account the Veteran's statements, all private and VA opinions of record, as well as the articles submitted by the Veteran in reaching a determination.  Finally, an addendum opinion was obtained in February 2016 which also corroborated the findings of the January 2016 examiner.   Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Based on the foregoing, the Board finds that a preponderance of the evidence is against the claim and entitlement to service connection for allergic rhinitis is not warranted.  38 U.S.C. §§ 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for a lumbar spine disability is denied. 

Entitlement to service connection for allergic rhinitis is denied. 


REMAND

The Board finds that additional development is required before the Veteran's remaining claim on appeal is decided.

The Veteran has asserted that he is unable to obtain and maintain substantially gainful employment as a result of his various service-connected disabilities.  Specifically, he has reported that he last worked full-time in 1992, and that he last worked part-time in 1998 and had to quit working entirely in 1998 as a result of his service-connected disabilities after getting into an altercation with his supervisor.  The Veteran reported that he had frequent incapacitating headaches and that his depressive disorder made it difficult for him to work with others. 

In September 2001, the Veteran applied for disability benefits with SSA.  The Veteran stated on his application that degenerating spine, emphysema, arthritis, and Buerger's disease were the disabilities which precluded him from working.  He also stated that he last worked in July 2000 and stopped working because of breathing issues, inability to stand, walk, sit or bend, blood circulation, blood pressure, pain, and dizziness.  At no point did the Veteran assert that his depressive disorder or headaches precluded him from working.  

At a February 2014 VA examination for headaches, the examiner reported that the Veteran's disability did not impact his ability to obtain and maintain employment.  No rationale was provided for the conclusions drawn and the Veteran's lay statements regarding functional impairment did not appear to be taken into consideration.  A separate VA medical opinion from July 2014 stated there was no evidence that the Veteran had post-traumatic headaches or that he received treatment for such a disability.  

With regards to the Veteran's service-connected psychiatric disability, the February and July 2014 VA examiners opined that psychiatrically, the Veteran was able to secure and sustain gainful employment.  Once again, no rationale was provided, nor did it seem that the VA examiners took into account the Veteran's reasons for leaving his past employment.  

The Board finds therefore that the Veteran should be provided VA examinations to determine the impact that the service-connected disabilities have on the Veteran's ability to work. 

Additionally, attempts to identify and obtain current treatment records should be made before a decision is made with regard to the remaining issue on appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file.  

2.  Then, schedule the Veteran for a VA examination(s) to determine the occupational limitations caused by his service-connected disabilities.  The examiner(s) must review the claims file and must note that review in the examination report.  Specifically the examiner(s) should provide a detailed accounting of all occupational impairment caused by the Veteran's service-connected depressive disorder, posttraumatic headaches, facial scars of the face, deviated nasal septum, and residuals facial fracture.  If the Veteran is felt capable of work despite the service-connected disabilities, the examiner should state what type of work and what accommodations would be needed due to the service-connected disabilities.  The examiner should consider the Veteran's work history and training, but not age or nonservice-connected disabilities, in making the opinion.

3.  Then, readjudicate the claim for TDIU.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Kristin Haddock 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


